NO. 12-16-00174-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

TERRENCE K. CUBA,                                         §    APPEAL FROM THE 7TH
APPELLANT

V.                                                        §    JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §    SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3. Appellant filed his notice of appeal in the trial court on
June 17, 2016, but did not pay the filing fee. On June 21, 2016, this Court notified Appellant
that the filing fee must be paid on or before July 1, 2016. See TEX. R. APP. P. 5 (“A party who is
not excused by statute or these rules from paying costs must pay–at the time an item is presented
for filing–whatever fees are required by statute or Supreme Court order.”). Appellant was
warned that failure to pay the filing fee by the July 1 deadline would result in the Court’s taking
appropriate action, which would include dismissal of the case without further notice. See TEX.
R. APP. P. 5, 42.3(c).
         The date for paying the filing fee has passed, and Appellant has not complied with the
Court’s request. Because Appellant has failed, after notice, to comply with Rule 5, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered July 12, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 12, 2016


                                         NO. 12-16-00174-CV


                                       TERRENCE K. CUBA,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0434-12)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.